Citation Nr: 1715622	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 30 prior to March 7, 2014, and 50 percent disabling thereafter. 

3.  Entitlement to service connection hypertension.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to service connection for atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran underwent VA examination for heart disease in October 2013.  The Veteran denied any past cardiac events requiring revascularization.  The examiner noted that the Veteran had been hospitalized in September 2012 at Memorial Hospital of Carbondale for community-acquired pneumonia.  The examiner added that the Veteran had long-standing pneumonia prior to that hospitalization.  The Veteran reportedly acquired bilateral pulmonary embolisms and from this developed atrial fibrillation.  He subsequently developed congestive heart failure.  A cardiac catheterization and coronary angiogram had revealed noncritical coronary calcifications without any evidence of ischemia.  

The VA examiner noted that the Veteran had hypertension, atrial fibrillation, and non-ischemic cardiomyopathy with congestive heart failure, and reported that these conditions were not within the diagnostic criteria for ischemic heart disease.  The cardiac catheterization at Memorial Hospital of Carbondale had revealed noncritical 
coronary calcifications.  The VA examiner explained that the Veteran did not     have ischemia and did not require revascularization, and hence did not meet the definition if ischemic heart disease.  

These findings and this explanation by the VA examiner are consistent with the records of December 2012 hospitalization at Memorial Hospital of Carbondale.  At that hospitalization a left heart catheterization and selective coronary arteriography was performed due to the Veteran's cardiomyopathy with impaired left ventricular ejection fraction of 35 percent.  These procedures found the main coronary arteries to be free of significant disease.  There was mild plaque in the mid segment of the left anterior descending coronary artery.  This coronary artery disease was assessed as "noncritical," and medical management was elected by the treating physician.   Left ventricular systolic and diastolic pressures were normal and left ventricular size was normal despite the moderately impaired left ventricular systolic functioning.

In 2016, the Veteran submitted a Disability Benefits Questionnaire prepared by his family physician, Dr. A. Vargo, who indicated the Veteran had severe ischemic heart disease.  However, the basis for this opinion was reported as the 2012 cardiac catheterization that the VA examiner noted did not reveal ischemic heart disease.  The examiner also noted that the Veteran reported his cardiologist refused to complete a DBQ stating the Veteran had ischemic heart disease.  In light of the conflicting opinions based upon the same cardiac testing, the Board finds a new heart examination is warranted, and an opinion by a cardiologist thereafter obtained.    

The claims file does not include records from Dr. A. Vargo, and such should              be requested on remand.  The Board also notes that the above-noted September      2012 Carbondale Memorial Hospital hospitalization records, from the Veteran's hospitalization for pneumonia have not been obtained, and that these records are potentially relevant to the Board's adjudication of the Veteran's claims for service connection for cardiac disorders, particularly since the Veteran reportedly developed atrial fibrillation in the course of or associated with this hospitalization.  Hence, they should be requested.  


Concerning the claim for service connection for hearing loss, the Board notes that during the 2009 VA examination, the Veteran reported being treated by an ear,   nose and throat physician, Dr. Delaney.  Records from this physician should be requested.  Additionally, as the VA examiner indicated he was unable to provide    an opinion concerning the relationship between hearing loss and service, the Board finds that an additional opinion would be helpful.

Concerning the claim for service connection for hypertension, the Veteran has not been afforded a VA examination for this condition.  Such should be provided on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete appropriate authorization forms with the names and addresses of all medical care providers who have examined or treated him for psychiatric conditions, heart disease, atrial fibrillation, hearing loss,    and hypertension since May 2009, to include records from hospitalizations at Memorial Hospital of Carbondale, Dr. A. Vargo, and Dr. Delaney, as well as private treatment for mental health difficulties experienced in 2009 and 2010.  After securing the necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already of record.  Updated VA treatment records should also be obtained.  If any requested records are not available, the Veteran should be notified of such.


2.  Schedule the Veteran for a VA heart disease examination to determine whether the Veteran suffers from ischemic heart disease.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following examination of the Veteran, the claims file should be forwarded to a VA cardiologist to obtain an opinion as to whether the Veteran suffers from ischemic heart disease, and if so, whether the 2012 testing supported a diagnosis of ischemic heart disease.  A rationale for the opinion expressed should be provided.  

3.  Schedule the Veteran for a VA hypertension examination to determine whether the Veteran's hypertension is related to service.  The claims file must be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein. The examiner should explain the reasons for the conclusion reached. While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion,    the examiner's rationale cannot rely solely on the fact that    VA has not included hypertension in the list of presumptive conditions. In other words, the Board needs an opinion as 
to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam  

4.  Send the claims file to a VA audiologist to obtain             an addendum opinion concerning the claim for service connection for hearing loss.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to service, to include noise exposure therein.  In rendering this opinion, the audiologist should explain why the current hearing loss is/is not merely a delayed reaction to his in-service noise exposure. 

5.  After the above and any additional development deemed necessary has been completed, then the AOJ should readjudicate the issue remaining on appeal.  If       the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


